On Rehearing.
SIMPSON, J.
The majority of the court, consisting of Anderson, McClellan, Mayfield, and Somerville, "JJ., hold that the evidence was sufficient to leave it to the jury to say whether or not the injury resulted from the negligence of Mack Powell. The writer’s views, concurred in by Sayre, J., are as follows:
It is claimed on application for rehearing that the failure to have the light renewed was not the only neg*644ligence complained of, and the court’s attention is invited to the' fifth count of the complaint. It is manifest that, under that count the burden was on the plaintiff to show by the evidence that it was negligent in Powell to order plaintiff to go into the dust box to work, and to show a causal connection between such negligence and the injury. — Creola Lumber Co. v. Mills, 149 Ala. 474, 485, 42 South. 1019. “Where the evidence is equally consistent with either view, with the existence or non-existence of negligence, it is not competent for the judge to leave the matter to the jury. The party who affirms negligence has failed to establish it. This is a rule which ought never to be lost sight of.”- — 1 Bailey’s Personal Injuries, p. 560, § 1660. • The burden is on the plaintiff to show, by the evidence, the causal connection between the negligence and the injury. A mere conjecture cannot be submitted to the jury, without evidence. — 1 Bailey’s Personal Injuries, p. 568, §§ 1672, 1675; p. 565, § 1682; p. 566, § 1688; p. 568, § 1694.
There is not a particle of evidence tending to show that the order was negligent, unless because the light was out; that was the reason given by the plaintiff when he objected to work, and that is the only reason suggested in the plaintiff’s brief either on the original hearing or on this rehearing. There is no evidence as to where or how the “down comer” enters the dust box, whether into the top, where the explosion doors were, or into the side. There is no evidence that any one was in the “down comers,” or that there was any scaffold therein; the only evidence about any scaffold being the testimony of plaintiff that the carpenters had erected “a scaffold” in the dust box.
Said fifth count alleges that said Powell “did negligently order the plaintiff to work in the place and in the manner, in which he was then engaged,” etc.; and *645so far from; there being any evidence that Powell ordered plaintiff to work in the manner which he did, the plaintiff testified that Powell was not anywhere near Avhere the work was being done, and “that the only orders that PoAvell gave Avere to go in there and tear out the scaffolding or lagging, and that he gave no orders or directions as to the manner of doing the work, and Avas not where he conld see and did not see the work as it progressed, or the particular manner in which it was being done,” and yet in the face of this plain statement by the plaintiff himself, counsel would have us declare that said Powell did direct the manner in which the work should be done, because he told him to go there and work when there was no light there. “Manner” in this sentence means only the mode or method in which the thing is done, and cannot refer to the condition of the place in which the work is done. There is not only no proof that the said Powell directed the manner in which the work should be done, but there is none as to the manner in Avhich it was done, further than as stated by the plaintiff — “when he and Charlie Merckle had passed one piece of lumber through the boot-leg to Lehman Merckle down on the ground, and when he had been in said dust box not more than fifteen minutes a piece of lumber * * * fell from some point above.” It does not appear what position the plaintiff was occupying, but from the facts that there is no evidence of any, but the one scaffold in the dust box, and that plaintiff was passing the pieces of lumber through the bootleg, down to a man on the ground, the presumption is strong that he was below said scaffold, and that- he was there to remove, and that if there was any negligence about it, it was that of plaintiff himself, or of Merckle, who was working with’ him; in Avhich case, of course, he couljl not recover.
*646In regard to the exclusion of the evidence on the part of the plaintiff, whether we follow the cases which hold that this is a proper proceeding, when the plaintiff has failed to make out a prima facie case, or adopt the suggestion in one of our cases that if it he a case in which the general charge could be properly given it is error without injury, it matters not, the result being the same. The general charge was.given for the defendant in .this, case, and it was proper, whether the evidence was in or out. In regard to this, it may be further said that as the bill Of exceptions does not state that it contains all the evidence, and there is no conflict in the evidence therein contained, the court cannot be placed in error for giving the general charge.
This court has frequently held that where the general charge is properly-given, or where the party is entitled to the general charge, it is not necessary to consider other matters. ' •
The rehearing is granted; and the judgment of the court is reversed and the cause remanded.